DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II, FIGs. 4-5, and claims 1-7 and 15-18 in the reply filed on 06/24/2021 is acknowledged. Claims 6-14, and 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/01/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because it appears “P1-2” in the right side of FIG. 3 should to be “P2-2”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of 
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “the first leg is formed by a plurality of first leg segments, each first leg segment being surrounded by a portion of the first primary winding” as recited in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 15-18 are objected to because of the following informalities:  
Regarding claim 15, it appears “to the to the” in lines 8 and 11 should be --to the--respectively.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakahori (U.S. 2010/0232181 A1).
With respect to claim 1, Nakahori teaches a transformer 4 (e.g. FIG. 3) comprising: 
a closed loop core UC and DC having a first leg UC1 and DC1 and a second leg UC2 and DC2; 
a first primary winding 41A surrounding the first leg; 
a second primary winding 41B surrounding the second leg; 
a first secondary winding 42A surrounding the first leg; and 
a second secondary winding 42B surrounding the second leg; 
wherein the first primary winding causes a magnetic flux to flow in the first leg in a first direction (down dotted arrow) and the second primary winding causes the magnetic flux to flow in the second leg in a second direction (up dotted arrow) that is opposite from the first direction (para. [0064]). 
With respect to claim 2, Nakahori teaches the transformer of claim 1, wherein the first primary winding is wrapped around the first leg in a first wrapping direction (clockwise direction) and the second primary winding is wrapped around the second leg in a second wrapping direction (counter-clockwise direction) (para. [0064]). 
With respect to claim 15, Nakahori teaches a method of forming a transformer 4 (e.g. FIG. 3), the method comprising:
providing a core UC and DC having a first leg UC1 and DC1 and a second leg UC2 and DC2; 
surrounding the first leg with a first primary winding 41A; 
surrounding the second leg with a second primary winding 41B; 
surrounding the first leg with a first secondary winding 42A; and 
surrounding the second leg with a second secondary winding 42B; 
wherein the first primary winding surrounds the first leg in a manner that when a current is applied to the 
wherein the second primary winding surrounds the second in a manner that when a current is applied to the . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakahori, as applied to claim 1 above, in view of Wassem et al. (U.S. Patent No. 8,536,971 B1).
With respect to claim 3, Nakahori teaches the transformer of claim 1. Nakahori does not expressly teach the first leg is formed by a plurality of first leg segments, each first leg segment being surrounded by a portion of the first primary winding. 
Wassem et al., hereinafter referred to as “Wassem,” teaches a transformer (e.g. FIGs. 3A-3B), wherein the first leg (e.g. front leg 42) is formed by a plurality of first leg segments (leg posts 42 from upper and lower core sections 41 and 43), each first leg segment being surrounded by a portion of the first primary winding W42 (col. 7, lines 2-5, and 8-13). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the core segments as taught by Wassem to the transformer of Nakahori to provide magnetic gap to get the desired magnetic saturation characteristic (col. 7, lines 21-25).
With respect to claim 4, Nakahori in view of Wassem teaches the transformer of claim 3, wherein the second leg (back leg 42) in formed by a plurality of segments leg segments (leg 
wherein the first leg segments and the second leg are magnetically coupled to one another by top and bottom end plates 45 and 47 (Wassem, col. 7, lines 2-5, and 11-13). 
With respect to claim 16, Nakahori teaches the method of claim 15. Nakahori does not expressly teach 
the first leg is formed by a plurality of first leg segments; 
surrounding the first leg includes surrounding each first leg segment with a portion of the first primary winding; 
the second leg is formed by a plurality of segments leg segments; and 
surrounding the second leg includes surrounding each second leg segment with a portion of the second primary winding. 
Wassem teaches a method of forming a transformer (e.g. FIGs. 3A-3B), wherein
the first leg (front leg 42) is formed by a plurality of first leg segments (leg posts 42 from upper and lower core sections 41 and 43); 
surrounding the first leg includes surrounding each first leg segment with a portion of the first primary winding W42; 
the second leg (back leg 42) is formed by a plurality of segments leg segments (leg posts 42 from upper and lower core segments 41 and 43); and 
surrounding the second leg includes surrounding each second leg segment with a portion of the second primary winding (similar to winding W42, not expressly shown) (col. 7, lines 2-5, and 8-13). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the core segments as taught by Wassem to the transformer of Nakahori to provide magnetic gap to get the desired magnetic saturation characteristic (col. 7, lines 21-25).
With respect to claim 17, Nakahori in view of Wassem teaches the method of claim 16, further comprising: 
magnetically coupling the first leg segments and the second leg to one another with top and bottom end plates 45 and 47 (Wassem, col. 7, lines 2-5, and 11-13). 

Claims 5-7, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakahori in view of Wassem, as applied to claim 4 above, and further in view of Jacobson (U.S. PG. Pub. No. 2017/0133151 A1).
With respect to claim 5, Nakahori in view of Wassem teaches the transformer of claim 4. Nakahori in view of Wassem does not expressly teach:
a first enclosure that includes the first primary winding and the second primary winding; and 
a second enclosure that includes the first secondary winding and the second secondary winding. 
Jacobson teaches a transformer 300 (FIG. 3A) comprising:
a first enclosure 350 and 352 that includes the first primary winding 310 and the second primary winding 312; and 
a second enclosure 354 and 356 that includes the first secondary winding 314 and the second secondary winding 316 (paras. [0028] and [0033]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the enclosure as taught by Jacobson to the transformer of Nakahori in view of Wassem to protect the primary windings from foreign objects, such as dust and moisture.
With respect to claim 6, Nakahori in view of Wassem and Jacobson teaches the transformer of claim 5, wherein the first and second enclosures are formed of an insulating material (Jacobson, para. [0033]). 
With respect to claim 7, Nakahori in view of Wassem teaches the transformer of claim 6. Nakahori in view of Wassem does not expressly teach the first primary winding is formed on a printed circuit board. 
Jacobson teaches a transformer 300 (FIG. 3A), wherein the first primary winding is formed on a printed circuit board (para. [0018]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the winding formed on a printed circuit board as taught by Jacobson to the transformer of Nakahori in view of Wassem to improve ease of assembly.
 With respect to claim 18, Nakahori in view of Wassem teaches the method of claim 17. Nakahori in view of Wassem does not expressly teach 
enclosing the first primary winding and the second primary winding in a first enclosure; and 
enclosing the first secondary winding and the second secondary winding in a second enclosure. 
Jacobson teaches a transformer 300 (FIG. 3A) comprising:
enclosing the first primary winding 310 and the second primary winding 312 in a first enclosure 350 and 352; and 
enclosing the first secondary winding 314 and the second secondary winding 316 in a second enclosure 354 and 356 (paras. [0028] and [0033]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the enclosure as taught by Jacobson to the transformer of Nakahori in view of Wassem to protect the primary windings from foreign objects, such as dust and moisture.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837